DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2022 has been entered.
 This office action addresses pending claims 6-7, 9 and 12. Claims 6 and 12 were amended, and claims 1-5, 8, 10-11, 13, and 15 were cancelled in the response filed 1/6/2022.

Allowable Subject Matter
Claims 6-7, 9, and 12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claim combination of a method for manufacturing an electrode assembly comprising a step of preparing a plurality of first bi-cells and a plurality of second bi-cells, a stacking step of alternatively stacking each of the first bi-cells, a separate separator, and second bi-cells to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The closest prior art is considered to be Choi (US 2016/0268625), Ahn (US 2003/0013012), Goh (US 2011/0097615), and Han (US 2015/0113796).
Choi discloses preparing an electrode stack by stacking electrodes and separators ([0043]), and then the stack is curved ([0044]). When the stack is curved, the bending can introduce gaps between electrodes, so an adhesive is used ([0017]-[0020]). While Choi is concerned with gaps and therefore is concerned with separation of the electrodes during the curving, Choi teaches a fixing member T but states “fixing member T is further added to the curve electrode stack” ([0049]). Therefore, Choi does not disclose the specifics of assembling bi-cell structures and number thereof and precise curving parameters as well as applying the fixing member T before the curving step.
Ahn teaches stacking cells made by stacking different bi-cells ([0039]), and also teaches outer bi-cells having single-side coated current collectors in electrodes (Figs 6-7). Ahn also 
Goh teaches curving of an electrode stack, a radius of curvature, pressing pressure ([0042]), and pressing temperature of 10-90C ([0042]). While Goh teaches an overlapping pressing temperature, Goh lacks the teaching for a pressing time for curing.
Han teaches curving a whole battery (an electrode assembly in a pouch laminate) with a temperature of 20-80C ([0011]), under a pressure, for a time period of 3-30 seconds ([0013]) in a first pressing step, and for a time period of 10 minutes to 4 hours in a second pressing step ([0017]). Therefore, Han does not explicitly disclose a pressing time period within the claimed range.
In conclusion, even if Choi, Ahn, Goh, and Han were combined, the combination of references would not render obvious the claim limitations. The instant application teaches that separator in the separator winding step is done before the curving step to prevent delamination of the electrodes. Choi teaches that the fixing member T is used ensure stacking stability of the stack. Choi, while aware of gaps being formed during the curving step, uses adhesives to prevent the separation. Therefore, Choi teaches a different method of preventing separation. In addition, Han teaches a different pressing time for a completed battery instead for an electrode assembly, and does not provide additional information regarding the time selection. Therefore, because Choi provides a different solution and Han teaches a different pressing time without a reason, the prior art does not render obvious the claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725